[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
The petitioner was convicted of a Violation of Probation. Petitioner was in possession of marijuana and a violation of a no contact order with the victim in an underlying offense. The petitioner was originally charged and convicted of Unlawful Restraint and Assault 3rd. He was familiar with the criminal justice system as he had a previous conviction for Robbery in 1992.
He is an articulate and intelligent person as well as an industrious person. However, he has consistently treated the actions of the court in a cavalier manner to his detriment. He now claims he will relocate to the Bethel area from which he came and get on with life claiming there is no longer any interest in maintaining the relationships in the Hartford area.
He tried to be selective as to what law and conditions of probation he will obey.
The record reveals that the trial court reviewed his record, his prior convictions, sentences and conduct while on probation prior to rendering a fair sentence, which was less than the state requested.
The Division is without authority to modify a sentence except in accordance with the provisions of Practice Book § 43-23 et seq., and Connecticut General Statutes § 51-194 et seq. CT Page 2854
In reviewing the records as a whole, the Division finds that the sentencing court's actions were in accordance with the parameters of Connecticut Practice Book § 43-23 et seq.
The sentence imposed is neither inappropriate nor disproportionate.
The sentence is AFFIRMED.
  FORD, J. O'KEEFE, J. HOLDEN, J.
Judges Ford, O'Keefe, and Holden, participated in this decision. CT Page 2855